Title: To George Washington from Stephen Moylan, 21 October 1793
From: Moylan, Stephen
To: Washington, George


          
            Sir
            West Chester [Pa.] Octobr 21st 1793
          
          the communication between the City and country is So much interupted that I am
            uncertain whether my Letter to the Secretary of State has ever reached him, I take the
            Liberty of inclosing a copy therof, that you Sir may Know the reason of my nonacceptance
            of the Office of Marshal which you was pleased to Offer to me—an Office is now vacant by the death of Fredrick Phyle naval Officer if you will please to confer it on me I will exert myself
            in fullfilling the duties of it Whether you think me worthy of this favor or not you may
            be assured Sir; it will make no alteration in the Sentiments of esteem and respect,
            which a long acquaintance with your virtues has indelibly impressed on the mind of Sir
            your obedient and much obliged humb. Servt
          
            Stephen Moylan
          
        